Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 6/10/22 has been entered.  Claims 1-9 are currently pending examination.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the method is a method for producing a colored film-attached glass sheet comprising a glass sheet having one surface coated with a colored film and the other surface not coated with a colored film" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim since the use of the terms “a glass sheet” and “a colored film” within this claim make it indefinite as to if the requirement is to any colored film present on any glass sheet or if it is specifically requiring the colored film as prepared in the method of claim 1 on the glass sheet of claim 1.  For purposes of examination the limitation will be interpreted as at least inclusive of either scenario.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Obara et al (JP 2015-34281; machine translation provided and cited herein; hereafter Obara) in view of Arimoto et al (US 2001/0031812; hereafter Arimoto).
Claim 1: Obara teaches a method of producing a colored film-attached glass sheet including a glass sheet and a colored film formed on at least one surface of the glass sheet (See, for example, abstract, [0001], [0102-0106], the method comprising: 
a step of obtaining a colored film-forming coating solution by mixing the following components: (a) a reaction product obtained by reacting an amino group-containing silane compound represented by R14-nSi(OR2)n [1] wherein R1 represents an organic group containing an amino group, R2 represents a methyl, ethyl, or propyl group, and n represents an integer selected from 1 to 3, with at least one boron compound selected from the group consisting of H3BO3 and B2O3 (See, for example, abstract, [0018], [0037], [0060-0064]);
(b) a metal alkoxide and/or a metal alkoxide condensate (See, for example, abstract, [0018], [0037], [0042-0043], [0069]); 
(c) a synthetic resin (See, for example, abstract, [0037], [0080]); 
(d) a triazine-based UV absorber having an SP value of 10 to 13.5 (cal/cm3)1/2 (see, for example, abstract, [0015-0016], [0057], [0095]);
(e) a solvent substantially consisting of a non-aqueous solvent having an SP value of 8 to 11.5 (cal/cm3)1/2 (See, for example, abstract, [0015], [0018], [0035], [0054]);
and (f) a colorant (See, for example, [0102]);
 a coating step of coating a surface of the glass sheet with the colored film-forming coating solution to form a coating thereon (See, for example, abstract, [0108]);
and a curing step of heating the glass sheet after the coating step to cure the coating to form the film (See, for example, [0109], [0112-13]);
wherein the colored film-forming coating solution contains the UV absorber in an amount of 5-20%, further explicitly 12% by mass relative to the total solids content (See, for example, [0097], [0126])) 
and the colored film has a thickness of 8 or less micron, further explicitly 2.8 micron (see, for example, [0114], [0148]). 
Obara is silent as to species of colorant and its included amount, therefor it does not explicitly teach the colorant as a pigment, further wherein the pigment is in an amount equal to 0.02 to 0.50 times the amount of the UV absorber by mass ratio.  Arimoto teaches a method for forming a colored transparent film forming composition for glass sheets such as for windows, and automobiles (See, for example, abstract, [0002]).  Arimoto further teaches wherein pigments are conventional colorants in the art and provide good coloring and weatherability (See, for example, [0026]).  Arimoto additionally teaches wherein its coating composition comprises a UV absorber (See, for example, abstract).  Arimoto further teaches wherein the pigment is included in an amount of about 1% by weight and the UV absorber in an amount of about 5 to 40 wt%; wherein the pigment would thus be ~0.2 to 0.025 times the amount of UV absorber (see, for example, [0044], [0068], Table 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a pigment as the colorant at an amount of about 1 wt %, to the total or a ratio of 0.2 to 0.025 times the amount of UV absorber as such an amount of pigment would provide predictable coloration and UV absorbance.  Additionally / alternatively it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration of pigment within the claimed range since one or ordinary skill in the art would appreciate that the amount of pigment colorant would influence the tone of coloration and“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 2:  Obara further teaches wherein the reaction product is obtained by reacting the boron compound with the amino group-containing silane compound at a ratio of 0.6 mol of the boron compound to 1 mol of the amino group-containing silane compound (See, for example, [0125] and examples).
Claim 3: Obara further teaches wherein the reaction product is a reaction product obtained by reacting the amino group-containing silane compound with the boron compound, without hydrolysis by adding water (See, for example, abstract, [0022]).
Claim 4: Obara further teaches wherein the metal alkoxide is tetramethoxysilane and/or tetraethoxysilane, and is added in an amount of 10 or less mol relative to 1 mol of the amino group-containing silane compound (see, for example, [0025]). 
Claim 6: Obara is silent as to the absorbance at a wavelength range of 380-780 nm so it does not explicitly teach an absorbance per mm thickness of 0.10 or less at the maximum in a wavelength range of 380-780 nm.  As the intended application is meant to be viewed through (automobile, building windows) ([0110]), and as the same recited method steps and claimed compositional components have all been taught by the prior art, the resulting claimed optical properties from using the same methods and materials would inherently result.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claim 7: Obara further teaches wherein the reaction product is a reaction product obtained by reacting the amino group-containing silane compound with the boron compound, without hydrolysis by adding water (See, for example, abstract, [0022]).
Claim 9: Obara further teaches the method comprises the coating being applied to one side, and not the other and further wherein in accordance with JIS R 3212 the glass surface of the non-coated side  is irradiated with light for 1000 hrs at a black panel temperature of 83oC (See, for example, [0123]).  Obara further taught that inventive samples demonstrated good weather resistance possessing no appearance of defects and a difference in UV transmittance from before to after of less than +/- 1% and wherein the coating proved improved wear resistance  (See, for example, [0123-0124]).  No reported resulting color difference value following such procedure, was explicitly described.  As Obara in view of Arimoto has taught all of the claimed coating components (a-f), and coating and curing steps on glass films and even performing the same testing procedure while yielding no appearance of defects and a difference in UV transmittance from before to after of less than +/- 1%, the examiner asserts that the resulting property of a color difference before and after irradiation of +/-5% or less would inherently be achieved by the prior art since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara in view of Arimoto as applied to claim 1 above, and further in view of Hayashi et al (US 6,086,790; hereafter Hayashi).
Claim 5: Obara in view of Arimoto teaches the method of claim 1 (above).  Obara further teaches wherein the film-forming coating solution includes particles of a conductive material and wherein transparency in the resulting film is desired (see, for example, [0088], [0119]).  But Obara is silent as to the average particle size of the conductive microparticles, so it does not explicitly teach an average size of 50-100 nm.  Hayashi is directed to producing a transparent coating film comprising conductive material on glass surface (See, for example, abstract).  Hayashi achieve conductivity by the incorporation of conductive particles similar to Obara, and further teaches wherein the size of the particles influences transparency and should possess an average particle size of up to 100 nm (See, for example, col 6 lines 33-61).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the conductive particles on an average size of up to 100 nm since such a size is predictable in the art to achieve conductivity within the films, since it would not detract from the transparency of the coatings, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a range is not explicitly an average particle size D50 of from 50-100 nm, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an average particle size within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara in view of Arimoto as applied to claim 1 above, and further in view of Shimizu et al (US 5.587.835; hereafter Shimizu).
Claim 8: Obara in view of Arimoto teaches the method of claim 1 including the incorporation of pigment for coloration (above).  Obara further teaches wherein transparency in the resulting film is desired (see, for example, [0119]).  But Obara in view of Arimoto is silent as to the average particle size of the pigment so it does not explicitly teach an average size of 10 to 300 nm.  Shimizu is directed to producing a transparent coating film comprising colorant pigment on glass surfaces (See, for example, abstract, col 1 lines 18-30, col 11 lines 10-40).  Shimizu further teaches wherein the size of the colorant pigment particles influences transparency and should possess an average particle size of 3-300 nm or less to maintain transparency, preferably, between 5- 200 nm, further examples at an average particle size of 20, 10,  (See, for example, col 11 lines 10-40, claim 4 and 9).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the pigment particles with an average particle size of from 5-200 nm since such a size is predictable in the art to color the films, since it would not detract from the transparency of the coatings, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a range is not explicitly an average particle size D50 of from 10-300 nm, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an average particle size within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Response to Arguments
Applicant’s amendment to claim 5, further providing a size range to define the term microparticles, filed 6/10/22, with respect to 35 USC 112 (b) rejection of claim 5 has been fully considered and is persuasive; therefore it has been withdrawn.   Applicant’s presentation of new claim 9 has resulted in a new 35 USC 112 (b) rejection of claim 9 as described further above.
Applicant's remaining arguments filed 6/10/22 directed to the 35 USC 103 rejections of claims 1-7 have been fully considered but they are not persuasive.  Applicant argues that the prior applied combination of Obara and Arimoto would be overcome in light of argued unexpected results.  According to MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicant’s argued support for the unexpected results appears to be derived from examples 1-7 and Table 1.  The examiner notes that such examples all possess a singular species of component “(a)” (2.73 g or boric acid added to 16.30 g of 3-APTES at 0.6 mol per mol basis), only two species of component “(b)” (TMOS, TEOS ) (both Si based, while the claim is open to any metal alkoxide / condensate), only one component “(c)” (epoxy), only two species of component (d) (TINUVIN 460, 477), only one solvent component “(e)” 2-heptanone.  Additionally the formulation possessed additional components such as 3 methoxy-3mehtylbutanol, a light stabilizer TINUVIN292 and a pigment dispersant.  Further still, stages of providing / combining/ and processing the components have occurred under specific temperatures / durations / and orders, there is a singular mode of application and a narrower band of thicknesses applied 4.8-4.3 micron.  As such there is insufficient evidence that any and all alternative species within the various genera claimed  and combinations thereof would provide the same results or that particular conditions of processing / combining / application would provide the same results, or further if additional components not explicitly claimed were critical to achieving the same results.  As such there is no adequate basis for reasonably concluding that the great number and variety of compositions / materials / conditions included in the claims would behave in the same manner as the unique combination tested (MPEP 716.02(d)).  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712